1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The drawings are objected to because they fail to label the element boxes in figure 1. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o).

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 312 in para 0052. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

5.	Claim 1 is objected to because of the following informalities:
In claim 1, 
line 1, the phrase “intended to measure” is not a positive limitation; perhaps applicant intends to use “measuring” instead;
line 6, the phrase “can be turned” is not a positive limitation; perhaps applicant intends to use “rotated” instead; the term “turned” is vague and not clearly defined; the “rotated” appears to be a better term.

Appropriate correction is required.

6.	Claims 1-14 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, an optically-pumped magnetometer measuring an ambient magnetic field that includes a cell filled with an atomic gas; a pump beam; an AC Stark effect beam, a first modulator for linearly polarization; a polarization rotator; the AC Stark effect beam being offset from the atomic transition line, modulated by a second modulator at a second modulation frequency and polarized circularly; a first control circuit acting on the polarization rotator in order to keep a constant angle between the polarization direction of the pump beam and the ambient magnetic field, a second control circuit acting on the first and second modulator in order to keep the first and second modulation frequency at the Larmor frequency of the atomic gas or at one of the harmonics thereof.

8.	This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892; Morales et al. teaches isotropic magnetometer; and Larsen et al. teaches NMR optical system with pump laser configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858